DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 13 January 2022 has been entered.  Claims 1, 3-11, and 13-20 are pending.  Claims 3, 5-8, 11, and 13-20 are withdrawn.  Claims 1, 4, and 9-10 are further addressed hereafter. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weems (US 3,423,286).
Claim 1
Weems teaches a reactor vessel (30) with a core, and a containment vessel (16).  An open volume is defined between the containment vessel and the reactor vessel (e.g., Figure 1).  A boron injection system is positioned in the open volume.  The boron injection system comprises a container (28, 102, 106) holding boron (98) (e.g., col. 14, lines 55-64).  The boron is released in response to at least one of a predetermined 
Claim 4
The container will inherently melt once its temperature exceeds its melting point.


Claim Rejections - 35 USC § 103
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weems (US 3,423,286) as applied to claim 1 above, and further in view of Park (“A Conceptual Study on a Method of Boron Powder Direct Vessel Injection”, Proceedings of the KAIS Fall Conference, The Korea Academia-Industrial cooperation Society, Pages 58-61 (2004)).
Weems appears to teach having the boron in granular form (e.g., pellets; col. 6, line 14), especially since granule size is not recited.  Nevertheless, Park shows (e.g., Abstract) that it is well known in the art to use boron in granular form (e.g., a powder) to stop or maintain a nuclear fission reaction, especially without control rod assemblies.  As a result, the number of components can be reduced.  Boron in granular form would also be easier to handle.
Modification of the boron injection system of Weems to have included boron in granular form to reduce number of components, as suggested by Park, and/or to provide ease of handling, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.


Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646